DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 9-10, filed 7/25/2022, with respect to the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
The Action objects to the specification because of the following informalities: "The specification refers to the phrase "actuable object" and is described with respect to an object/element that is actuated by an electromotor in a motor vehicle. The term "actuable" cannot be found in any dictionary by the examiner at this time and the examiner believes that the correct term should be "actuatable" since the objects/elements can be actuated, and the definition of "actuatable" is "able to be actuated." The specification has been amended accordingly. Applicant submits that the amended specification, as presented in the Substitute Specification, overcomes the objection. Applicant requests withdrawal of the objection to the specification.
The examiner finds the applicants argument and amendment sufficient to overcome the objection, therefore the objection of the specification is hereby withdrawn. 
Applicant’s arguments, see page 10, filed 7/25/2022, with respect to Claims 10, 18, and 26 have been fully considered and are persuasive.  The objection of the Claims 10, 18, and 26 has been withdrawn. 
The Action objects to claims 10, 18, and 26 because claims 10, 18, and 26 refer to the element the "actuable object" with objections as described in the foregoing. The Action objects to claims 10 and 18 and states that there is insufficient antecedent basis for the limitation "the actual object" in the claim, and that it appears the limitation refers to the claimed "actuable object" previously mentioned in the claims. Applicant respectfully asserts that the amendment overcomes the objections to the claims. Applicant requests withdrawal of the objections.
The examiner finds the applicants argument and amendment sufficient to overcome the objection, therefore the objection of Claims 10, 18, and 26 are hereby withdrawn. 
Applicant’s arguments, see page 10-11, filed 7/25/2022, with respect to Claims 18 and 20-23 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of Claims 18 and 20-23 has been withdrawn. 
The Action states that claims 18 and 20 - 23 are rejected under 35 U.S.C. §112(b) or 35 U.S.C §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The Action states that claim 18 recites the limitation "the actuable object" in line 7 and that there is insufficient antecedent basis for this limitation in the claim. Applicant respectfully assert that the amendment overcomes the 35 U.S.C. §112 rejection to the claims. Applicant requests withdrawal of the rejections.
The examiner finds the applicants argument and amendment sufficient to overcome the rejection, therefore the 35 U.S.C 112(b) rejection of Claims 18 and 20-23 are hereby withdrawn. 
Applicant’s arguments, see page 11-12, filed 7/25/2022, with respect to Claims 10, 18, and 26 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejection of Claims 10, 18, and 26 has been withdrawn. 
The Action states that Jordan discloses the elements of claim 10. However, the Action also states that claims 14- 16 "would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims." Amended claim 10 includes the elements of each of claims 14, 15, and 16 in the alternative, meaning that amended claim 10 recites the elements of claim 10 + claim 14, + claim 15, and/or + claim 16 "in independent form including all of the limitations of the base claim and any intervening claims." Accordingly, Applicant submits that the amendment to claim 10 overcomes the 35 U.S.C. §102(a)(1) rejection. Based on at least the foregoing, Applicant requests withdrawal of the 35 U.S.C. §102(a)(1) rejection of amended claim 10. The Action states that Jordan discloses the elements of claim 18. However, the Action also states that claim 20 "would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims."  Amended claim 18 includes the elements of claim 20, meaning that amended claim 18 recites claim 20 "in independent form including all of the limitations of the base claim and any intervening claims." Accordingly, Applicant submits that the amendment to claim 18 overcomes the 35 U.S.C. §102(a)(1) rejection. Based on at least the foregoing, Applicant requests withdrawal of the 35 U.S.C. §102(a)(1) rejection of amended claim 18. The Action states that Jordan discloses the elements of claim 26. Based on at least the dependency of amended claim 26 on amended claim 10, and on the arguments presented herein, Applicant submits that amended claim 26 is allowable over Jordan. Applicant respectfully requests withdrawal of the 35 U.S.C. §102(a)(1) rejection to claim 26. Based on at least the foregoing, Applicant submits that Jordan does not teach, suggest, or render obvious the elements of amended claims 10, 18, or 26. Applicant respectfully asserts that the 35 U.S.C. §102 rejection of these claims over the cited art of reference is overcome. Applicant requests withdrawal of the rejection. Based on the arguments presented above, withdrawal of the rejection of all claims is respectfully requested.
In view of the arguments and amendments in view of previously considered allowable subject matter, the examiner finds the arguments and amendments to be sufficient therefore the 35 U.S.C. 102(a)(1) rejection of Claims 10, 18, and 26 are hereby withdrawn. 
Allowable Subject Matter
Claims 10, 18, 21-23 and 25-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 10, the references cited on PTO-892 form, alone or in combination form, fails to disclose a method of determining a position of an actuatable object arranged to be driven by a brushed DC electromotor, the method comprising: driving the actuatable object by providing the electromotor with a supply current; obtaining an initial position of the actuatable object; monitoring the supply current; acquiring ripple period information based on the monitoring; determining the position of the actuatable object based on the ripple period information position of the actuatable object; and determining that the actuatable object has reached an outer position if the waveform of the supply current complies with at least one pre-determined condition; counting, based on the monitoring, counting pulses in the supply current; determining a measured time period between two counted consecutive pulses; and determining the measured time period as a function of time, wherein: the pre-determined condition is the measured time period as a function of time rising by more than a pre-determined amount over a pre-determined amount of time, and/or the pre-determined condition is the measured time period as a function of-2- 7447893.1Applicants: MCI (Mirror Controls International) Netherlands B.V.Application No.: 16/755,347time exceeding a pre-determined value, and/or the pre-determined condition is the measured time period exceeding a pre-determined threshold (highlighted for emphasis over the cited prior art). 
Claims 25-29 depend upon that of Claim 10, and require all of the limitations of Claim 10, therefore Claims 25-29 are too considered as allowed.
Regarding Claim 18, the references cited on PTO-892 form, alone or in combination form, fails to disclose a device for providing information on an annular speed of a DC electromotor, the device comprising: a monitoring module arranged to monitor electrical supply parameters including a supply current for the DC electromotor and to obtain at least one value of at least one monitored parameter; and a processing module arranged to: drive the an actuatable object by providing the electromotor with a supply current; obtain an initial position of the actuatable object; monitor the supply current and acquire ripple period information based on the monitoring; determine the position of the actuatable object based on the ripple period information and the initial position of the actuatable object; and determine that the actuatable object has reached an outer position, if the waveform of the supply current complies with at least one pre- determined condition, wherein the processing module is further arranged to: obtain an indicator of an average annular speed based on the supply current; determine an expected time period between two consecutive pulses in the supply current for determining the expected pulse moment based on the indicator; obtain a counted pulse amount by counting pulses in the supply current; determine a measured time period between two counted consecutive pulses; adjust the count in at least one of the following ways to obtain an adjusted counted pulse amount: if the measure time period is less than the expected time period by more than a first pre-determined threshold, adjust the counted pulse amount by subtracting one; or if the measured time period is more than the expected time period by more than a second pre-determined threshold, adjust the counted pulse amount by adding one (highlighted for emphasis over the cite prior art). 
Claims 21-23, and 30 depend upon that of Claim 18, and require all of the limitations of Claim 18, therefore Claims 21-23 and 30 are too considered as allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to a method for determining a position and/or annular displacement of a rotor of a brushed DC electromotor based on processing variations in the supplied energy to said brushed DC electromotor, as well as devices for performing said method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564. The examiner can normally be reached M-F 8am-5pm; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEAN CURTIS
Examiner
Art Unit 2858



/SEAN CURTIS/Examiner, Art Unit 2858                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858